DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The current claim puts forth a fragrance card that is enclosed in a non-porous container. The fragrance of the card is mixed with a solvent and a carrier oil, in order to maintain the absorbance of the fragrance within the card. 
The top of the container includes window designators that extend beyond a heat seal of the container, to designate cutting surfaces for opening the container, and provide for suspension of the card. The container also includes front and back wall windows that may be opened in order to control dissemination of the vapor. A front window of the container is covered with an adhesively applied window cover that may be reversibly applied, and partially removed in order to further control dissemination of the fragrance.
Prior art devices put forth in U.S. Patent No. 2008/0023569 to O’Leary, U.S. Patent No. 2,757,957, and U.S. Patent No. 7,926,735 to Mobley, each disclose structure similar to the current device. However, the current claim defines over the known prior art, providing structure that optimizes release of the fragrance from the card, and conservation of the fragrance absorbance within the card. Therefore, the claim is allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        /ALEX M VALVIS/Primary Examiner, Art Unit 3752